imprisonment, see NRS 207.190(1)(a), (2)(a); Parrish v. State, 116 Nev.

                982, 989, 12 P.3d 953, 957 (2000). Accordingly, we

                           ORDER the judgment of conviction AFFIRMED.'




                Douglas                                         Saitta


                cc: Hon. Brent T. Adams, District Judge
                     Marc Picker, Esq., Ltd.
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




                            'Turner's fast track statement does not comply with NRAP
                3C(h)(1) and NRAP 32(a)(4) because it does not have 1-inch margins on all
                four sides. We caution Turner's counsel, Marc Picker, that future failure
                to comply with formatting requirements when filing briefs with this court
                may result in the imposition of sanctions. See NRAP 3C(n).


SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1947A


                                   .                .       „            ,:;11